Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jacory Dewayne Bussey, Appellant                      Appeal from the 145th District Court of
                                                      Nacogdoches County, Texas (Tr. Ct. No.
No. 06-13-00152-CR        v.                          F1219308).        Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jacory Dewayne Bussey, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 9, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk